DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 9-10, and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-9, and 15-16 of U.S. Patent No. 10,976,559. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 9-10, and 14-15 in the current application are broader than claims 1-3, 8-9, and 15-16 of U.S. Patent No. 10,976,559.
Specifically, it is well established that “Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before” In re KARLSON (CCPA) 136 USPQ 184 (1963). Claims 1-3, 9-10, and 14-15 in the current application, are broader
Below is a table indicating the corresponding relationship between claims 1-3, 9-10, and 14-15 of the current application and claims 1-3, 8-9, and 15-16 of U.S. Patent No. 10,976,559.
Current Application
U.S. Patent No. 10,976,559
1
1
2
2
3
3
9
8
10
9
14
15
15
16


To perform analysis required, claim 1 of the current application is compared to claim 1 of U.S. Patent No. 10,976,559. 
Claim 1: Current Application
Claim 1: U.S. Patent No. 10,976,559
A method, comprising: 

determining a recipient associated with a wearable head device; communicating digital content to the recipient for presentation on a see-through display of the recipient's wearable head device; 

determining a geo-spatial location associated with the digital content; communicating the geo-spatial location to the recipient for presentation on the see-through display of the recipient's wearable head device; 



determining a physical attribute associated with the digital content; and communicating the physical attribute to the recipient  for presentation on the see-through display of the recipient's wearable head device; 

wherein the recipient's wearable head device is configured to present, based on data indicative that the recipient is in proximity to the geo-spatial location, the digital content on the see-through display of the recipient's wearable head device such that a spatial placement of the presented digital content within a field of view of the see-through display is based, at least in part, on the physical attribute associated with the digital content.


receiving digital content for presentation on a see-through display of a recipient's wearable head device, wherein the recipient is selected by a sender of the digital content; 

receiving a geo-spatial location associated with the digital content for presentation on the see-through display of the recipient's wearable head device, wherein the geo-spatial location is selected by the sender of the digital content; 


receiving a physical attribute associated with the digital content for presentation on the see-through display of the recipient's wearable head device, wherein the physical attribute is selected by the sender of the digital content; and 

presenting, based on data indicative that the recipient is in proximity to the geo-spatial location, the digital content on the see-through display of the recipient's wearable head device such that spatial placement of the presented digital content within a field of view of the see-through display is based, at least in part, on the physical attribute associated with the digital content for presentation on the see-through display.


	The steps of determining the recipient, geo-spatial location and physical attribute and communicating to the recipient is inherently performed by the steps in claim 1 of the US Patent No. 10,976,559. As seen in the analysis above, claim 1 of the current application is clearly broader than claim 1 of U.S. Patent No. 10,976,559. Therefore, this claim is properly subject to ODP rejection.
Similarly, ODP rejection can be shown for claims 2-3, 9-10, and 14-15 of the current application, as additional limitations in claims 2-3, 9-10, and 14-15 are similarly recited as the limitations in the conflicting claims of the reference application.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Border et al. (US 2012/0212398) teaches a method, comprising: 
receiving digital content (message/information/location-based content) for presentation ([0471]: The message is then posted, to be sent to the appropriate person or persons when the recipient is close to the intended “viewing area”; fig. 20A step 2003: send message to one or more recipients) on a see-through display ([0016]: fig. 6 depicts an embodiment of the eyepiece with a see-through lens) of a recipient's wearable head device (augmented reality eyepiece, [0471]), wherein the recipient is selected by a sender of the digital content (fig. 20A step 2003: send message to one or more recipients; [0471]: the soldier may indicate only other American soldiers may be able to receive the location-based content; a user decides the person or person to whom the message is to be sent); 
receiving a geo-spatial location (particular location/desired viewing area/cleared house/building/specified location, [0471]) associated with the digital content for presentation the see-through display of the recipient's wearable head device, wherein the geo-spatial location is selected by the sender of the digital content (user may post information or messages on a particular location; [0471]: a user decides the location where the message is to be received by persons to whom the message is sent. The message is then posted to be sent to the appropriate person or persons when the recipient is close to the intended “viewing area” … when the GPS system determines that the wearer is within a certain distance of the desired viewing area, the message is sent to the viewer); and 
presenting, based on data indicative that the recipient is in proximity to the geo-spatial location ([0471] describes when the GPS system determines that the wearer is .


Allowable Subject Matter
Claims 4-8, 11-13, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4-8,11-13, and 16-20, none of the cited prior art of reference, teaches either individually or in combination, “determining a physical attribute associated with the digital content; and communicating the physical attribute to the recipient for presentation on the see-through display of the recipient's wearable head 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455. The examiner can normally be reached Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JWALANT AMIN/Primary Examiner, Art Unit 2612